Citation Nr: 1141162	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-07 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2008, the Veteran testified at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is of record.

In February 2009, the Board remanded the issue of entitlement to service connection for PTSD for further development. 


FINDING OF FACT

The evidence reasonably establishes that the Veteran has PTSD stemming from an in-service stressor event.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that in light of the fully favorable outcome in this appeal, no discussion of VA's duty to notify and assist, to include whether there was compliance with the terms of the February 2009 Board remand, is necessary.

Service connection may be established for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that there is no evidence that the Veteran engaged in combat with an enemy force, and the Veteran does not contend otherwise.  Furthermore, the Veteran's claimed in-service stressor is not related to his "fear of hostile military or terrorist activity."  Rather, the Veteran alleges that he suffers from PTSD related to the accidental death of friend in service.  Specifically, the Veteran asserts that while assigned to the United States Coast Guard Cutter (USCGC) Burton Island, the body of a fellow seaman and friend (G.E.R.) was transferred from the USCGC Glacier to the USCGC Burton Island, where it remained in cold storage until the ship returned to port.  The Veteran indicated that on January 22, 1976, G.E.R. had been accidentally electrocuted.  He stated that he and G.E.R. had become friends while they were stationed together at Terminal Island in 1975.  The Veteran reported that he had been transferred there for treatment of an ankle injury sustained while in Antarctica.  

The claims folder contains the ships logs for the USCGC Glacier, which verify that on January 21, 1976, G.E.R. died aboard that ship as a result of an accidental electrocution.  The ships logs also confirm that on January 26, 1976, a Glacier helicopter departed the USCGC containing G.E.R.'s remains.

On remand from the Board in February 2009, the agency of original jurisdiction (AOJ) sought to obtain the ships logs or other documentation from the USCGC Burton Island so as to corroborate the placement of the body of G.E.R. on the USCGC Burton Island after his death aboard the USCGC Glacier.  

In October 2010, ships logs for the relevant time period from the USCGC Burton Island were associated with the claims folder.  A review of those logs fails to reveal documentation that the body of G.E.R. was placed aboard the USCGC Burton Island.  They do, however, contain a starred notation on January 27, 1976, which states: "Glacier Helos passed overhead enroute USCGC Glacier."  

In support of his alleged in-service stressor, the Veteran has submitted several lay statements from persons who reportedly knew of G.E.R.'s body being temporarily stored aboard the USCGC Burton Island.  In a November 2005 e-mail to the Veteran, a shipmate of G.E.R., B.E., recalled that G.E.R.'s body was transferred to the USCGC Burton Island.  In a January 2006 letter, retired USCG Captain J.G. affirmed that G.E.R.'s "body was transferred to the Burton Island reefers under the forward berthing area in January 1976."  J.G. was contacted in September 2006 for additional information, at which time he explained that that he was an ensign at the time of the incident and was acting as the junior engineering officer about the USCGG Burton Island.  J.G. stated that he knew about the death of G.E.R. and transfer of his body to the USCGG Burton Island from other shipmates, to include officers.  J.G. noted that bringing a sailor's remains aboard ship for storage purposes was "supposed to be kept quiet," but it quickly became common knowledge given the ship's small complement.  

Here, although the U.S. Army and Joint Services Records Research Center (JSRRC) issued a report stating that it was unable to verify the Veteran's alleged stressor, upon review of the current evidence of record, and when affording the Veteran the benefit of the doubt, the Board finds that the Veteran has provided credible supporting evidence that his claimed in-service stressor occurred.  In that regard, the Board notes that the Veteran's service treatment records (STRs) confirm that he was transferred from the USCGC Burton Island to Terminal Island for treatment of an ankle injury in 1975.  G.E.R.'s death and the removal of his remains from the USCGC Glacier is confirmed by the ships logs.  The Veteran has also proffered e-mails and statements from fellow servicemen who indicated that they knew of G.E.R.'s death and subsequent transfer of his body to the USCGC Burton Island.  Retired Captain J.G. also provided an explanation for why documentation of such transfer would not be found in the ships logs.  Further, a review of the ships logs places a Glacier helicopter in the vicinity of the USCGC Burton Island during the relevant time period.  

Although there is some inconsistency in the Veteran's account of how he learned of the death of G.E.R., the Board finds no reason to doubt the sincerity of Veteran's friendship with G.E.R. or the veracity of B.E.'s or J.G.'s statements.  Thus, the Board finds that, when affording the Veteran the benefit of the doubt, the evidence as a whole provides credible support that the claimed in-service actually occurred.  

Having determined that the Veteran's stressor has been sufficiently corroborated, the Board turns to the remaining elements of service connection.  The Board notes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for PTSD.  Here, however, the record contains private medical evidence showing diagnoses of PTSD related to the Veteran's in-service stressor.  

Specifically, the record contains an April 2004 psychological evaluation rendered in connection with a claim for Social Security Administration (SSA) benefits.  During the interview, the Veteran related that he had recently begun to have nightmares about his time in service.  He stated that while in service, he had been stationed briefly in California during which time he became close friends with another member of the Coast Guard who was later accidently electrocuted and died.  The Veteran reported that his friend's body was transferred to his own ship, where it was placed in the freezer for many weeks until they returned to port.  The Veteran stated that memories of the incident had recently begun to bother him, with nightmares occurring two to three times a week.  He indicated that his deceased friend appeared in each nightmare.  The private psychologist diagnosed delayed onset PTSD, which he related to the death of the Veteran's friend in service.  

The Veteran also submitted a May 2005 statement from his private treating psychiatrist, N.C., M.D., who indicated that the Veteran had been a patient since March 2005.  Dr. C. related that the Veteran had suffered a traumatic event while in service in that his close friend was electrocuted and his body was then transferred to the Veteran's ship.  Dr. C. stated that the Veteran was experiencing a great deal of anxiety and grief because of the event had had recurring nightmares and intrusive thoughts of the event.  

In light of the private medical evidence of record, the Board finds there to be evidence of a current diagnosis of PTSD, which has been linked to the Veteran's conceded in-service stressor.  The Board notes that there is no contrary medical evidence of record, nor is there a reason to question the probative value of the private diagnoses.  See Cohen, 10 Vet. App. at 140 (holding that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis.").  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


